Title: From Thomas Jefferson to Thomas Worthington, 24 April 1808
From: Jefferson, Thomas
To: Worthington, Thomas


                  
                     Dear Sir 
                     
                     Washington Apr. 24. 08.
                  
                  So uncertain has been the situation of our affairs with England, and yet so much bearing would they have on those with the Indians, that I have delayed answering your favor of Oct. 5. until I could see a little way before me. at present I think a continuance of our peace till the next meeting of Congress (November) probable. I have now addressed a message to the Indians in the North West, in which I inform them of our differences with England, & the uncertainty how they will issue, assure them of the continuance of our friendship, & advise them in any event to remain quiet at home, taking no part in our quarrel, and declaring unequivocally that if any nation takes up the hatchet against us, we will drive them from the land of their fathers, & never more permit their return. with respect to the prophet, I really believe the opinion you formed of his views is correct. but we have heard so many different stories since, that we are awaiting some information which we expect to recieve before we make up a definitive opinion. this much however we determine, & he might know, that if we become satisfied that his views are friendly, we shall extend to him all the patronage & good offices in our power, and shall establish a store in his new settlement: & particularly if we find him endeavoring to reform the morality of the Indians & encourage them in industry & peace, we shall do what we can to render his influence as extensive as possible.   I had been in hopes that a change in the British ministry would have produced a revocation of the orders of council which called for our embargo, and an European peace, so as to have removed all danger of our being dragged into the war. but our advices to the 14th. of Mar. shew they still retained a good majority in parliament. should they continue in office, our peace will continue uncertain. Accept my salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               